PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/072,362
Filing Date: 16 Oct 2020
Appellant(s): GENETEC INC.



__________________
Carl Wischhusen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7, 9-18, 20, 22-27, and 29 are rejected under nonstatutory Double Patenting as being unpatentable over claim 1-26 of copending Application No. 15/780321 (“Yigit `321”), hereinafter referred to as Yigit `321, in view of US 2013/0262275A1 (“Outwater”), hereinafter referred to as Outwater.

Claims 28 & 30 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `321, in view of Outwater, further in view of US 2006/0255119A1 (“Marchasin”), hereinafter referred to as Marchasin.

Claims 6-12, 24, & 26 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `321, in view of Ullrich, further in view of US 2006/0255119A1 (“Marchasin”), hereinafter referred to as Marchasin.

Claims 1-5, 7, 9-18, 20, & 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Marchasin, in view of Ullrich, further in view of US 6081206B2 (“Kielland”), hereinafter referred to as Kielland.

Claims 1-5, 7, 9-18, 20, & 22-30are rejected under 35 U.S.C 101.

(2) Response to Argument

Rejection of Claims 1-5, 7, 9-18, 20, & 22-30 under nonstatutory Double Patenting.

Regarding First Issue (Claims 1-5, 7, 9-18, 20, & 22-30)

(1)	Appellant’s Response, Appellants responds “As the double patenting rejections are provisional rejections, Appellant requested that the Examiner hold these rejections in abeyance until the claims are otherwise found to be allowable. Appellant intends to submit a Terminal Disclaimer upon allowance of the claims.” 

	(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants do not provide separate arguments, and the amendments to the claims do not overcome the previous Double Patenting rejection. Therefore, the previous Double Patenting rejection is maintained. 
Since it has been established that the rejection of claims 1-5, 7, 9-18, 20, & 22-30 as being unpatentable under Nonstatutory Double patenting is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-5, 7, 9-18, 20, & 22-30 under Non-statutory Double Patenting should be sustained. 

Rejection of Claims 1-5, 7, 9-18, 20, & 22-30 under 35 U.S.C 103.

Regarding Second Issue (Claim 1)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claim 1 under  35 U.S.C 103 because Marchasin does not explicitly disclose the limitation “receiving, via the wireless interface of the mobile parking enforcement device, a set of one or more past parking events from the parking enforcement server, each past parking event in the set of one or more past parking events comprises a vehicle identifier, the set of one or more past parking events received from the parking enforcement server corresponding to one or more past parking events identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device” On page 19 of the Brief, Appellant states that “Marchasin does not disclose receiving past parking events “corresponding to one or more past parking events identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device,”” The Appellant further states on page 20 of the Brief “Marchasin does not disclose that the received set of past parking events is identified by the parking enforcement server as occurring in a parking zone associated with the geographic location of the mobile parking enforcement device” Appellant further states, “However, the Examiner’s reasoning is flawed, because Marchasin does not describe or suggest that reports produced by the report generator are used in determining violations. Rather, such determinations are made in a permit management process by retrieving tag data from the permit database 350....Thus, the Examiner has improperly conflated the functionality of the report generator of Marchasin with the permit management process, as explained in further detail in Section IV(B)(1)(e), below. Moreover, while the reports described in Marchasin are said to include violations “that occurred in a particular zone,” the particular zone in question is one that is merely “associated with a specific [r]eader.” The geographic location of the reader is irrelevant to the association between the particular zone and specific reader, because the report may be generated upon docking the reader in a docking station having no specified location relative to the particular zone. Thus, it is apparent that the generation of reports, described at paragraphs 66-68 of Marchasin, is not associated with a geographic location of the mobile parking enforcement device which has been transmitted to the parking enforcement server, as claimed.”


(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the prior art does not disclose receiving past parking data from the server and that the past parking events are not affiliated with a parking zone associated with a geographic location of the parking enforcement device. Marchasin discloses a PermitView System that is a computer-based system that contains a User Interface, a Report Generator, a Privilege Module and a Permit Database. Further this computer based system can be considered a server (see at least Marchasin, para. [0050]). Marchasin further discloses a reader that is able to scan a vehicle that is parked and check for violations. The reader scans the vehicle through scanning an RFID tag number and further captures the parked vehicle data or current parking data. The scan is sent to the PermitView System and retrieves data from the Privilege Module which retrieves the tag data. The tag data includes authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). Marchasin further shows that there is more than one reader and that the scans are all sent to the server and further the reader can receive reports for a particular area the patrol officer is in for that day. The readers can request reports from the Synchronizing module in the PermitView system and provide data updates. The readers can be docketed at a docking station and the data is able to be downloaded and uploaded to the Permit View System from one or more readers (see at least Marchasin, para. [0061-0065]). This indicates that the report generator and Permit View system are conflated and are one entity. This also indicates that the scans that are happening can be by more than one reader and the data uploaded regarding a past event by more than reader. Also the readers are able to execute functions of data capture, data storage and scanning activity (see at least Marchasin, para. [0058]). The data shows reports of all scans and can show how long vehicles are parked and the data is updated in real-time, showing any change to permits or privileges of a parked vehicle. With this information, a parked vehicle can be parked lawfully at one time and at a later time be in violation in view of the updates of the permits and privileges of the vehicle. The report generator that is in the PermitView System runs daily reports that shows the violations that have occurred in a particular zone and is sent to the reader that is associated with that zone (see at least Marchasin, para. [0066]). This shows that the reader can receive past data and violations that have occurred in a parking zone that pertains to the specific reader. Further Marchasin discloses that the reader includes a GPS receiver, which indicates location data particularly of a reader via a GPS tracking system (see at least Marchasin, para. [0104]). This shows that the reader can give its location and the report generator sends data to the reader that is affiliated with a parking zone based on the location data of the reader. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claim 1 as being unpatentable under 35 U.S.C 103 over Marchasin is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1 under 35 U.S.C 103 should be sustained. 


Regarding Third Issue (103 Rejection of Claim 1)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claim 1 under  35 U.S.C 103, as the Appellant argues on page 22 of the Brief “Marchasin does not disclose receiving a set of past parking events form the parking enforcement server, as recited in independent claim 1” The Appellant further argues on page 22-23 of the Brief, “However, the Examiner’s characterization of the tag data of Marchasin is incorrect. The temporal information in the tag data of Marchasin includes : “the term of the permit and/or the permit’s expiration data” and “the valid parking time or times (i.e., weekend-only rights, weekday-only rights, seasonal rights, etc.” Thus, there is no information in the tag data pertaining to a specific time, or length of time, of a past parking event. The location information in the tag data of Marchasin includes: “the one or more locations, zones, streets, lots, spaces, or areas the vehicle is permitted to park.” Thus, there is no information in the tag data pertaining to a specific location of a past parking event.” Appellant further argues “Thus, the tag data of Marchasin merely provides information on permits, privileges, and attributes of a vehicle currently being scanned to confirm current permit compliance of the vehicle, as opposed to data relating to the vehicle observed at a past time. In fact, if the same parked vehicle were to be scanned at two different times, in accordance with the speculative interpretation of Marchasin presented by the Examiner in the Advisory Action, the received tag data would be identical (baring any changed made to the permits assigned to the vehicle in the interim).” Appellant further argues on page 24 of the Brief, “The citing of Outwater and Kielland does not remedy the deficiencies of Marchasin”. Appellant further states “Nothing has been found in the combination of Outwater and Kielland that would remedy the deficiencies of Marchasin with respect to the features of claim 1 discussed above.” Appellant further argues on page 25 of the Brief, “In other words, the search does not result in a second vehicle identifier of a second vehicle identifier different from the first vehicle, in the manner claimed.” Appellant further argues on page 27 of the Brief,  “The Examiner has improperly conflated the functionality of the report generator of Marchasin with the Permit Management Process, and, therefore, Prima Facie obviousness has not been established with respect to independent claim 1.” Appellant further argues “In doing so, the Examiner has improperly conflated the functionality of the report generator of Marchasin with the permit management process, and, therefore, has not considered the teachings of the reference as a whole, as the law requires. Specifically, the Examiner cites paragraphs 66 and 68 of Marchasin, which relate to the report generator, and paragraphs 77 and 78, which relate to the permit management process. However, Marchasin describes the operation of the report generator and the permit management process as separate functionalities that operate independently, as will be explained.” Appellant lastly argues on page 31 of the Brief, “The Examiner has improperly interpreted the claim term “past parking events,” and therefore, Prima Facie obviousness has not been established with respect to independent claim 1.” The Appellant further argues “However, there is no mention of the specification in the Final Office Action, nor is there any discussion of the interpretation that one of ordinary skill in the art would give to the specification or to any of the claim terms. Rather, the Final Office Action merely reproduces the claim clause split into two parts and follows each with a block quote reproduced from the cited references. There is no explanation at all of the pertinence of the block quotes to any of the claim terms. In a proper claim interpretation, on the other hand, one would look to the specification to interpret the claim term “past parking data.” In this regard, the specification states: “[t]he parking enforcement device comprises... a parking data acquisition hardware interface for communicating with parking data acquisition hardware for receiving therefrom parking data pertaining to nearby vehicles.” (Specification at paragraph 8; see also paragraph 47). The parking data may include, inter alia, “location information, time information and a vehicle image.” (Specification at paragraph 7).” Appellant further states on page 33 of the Brief, “The Examiner’s reasoning is flawed for at least the following reason. The Examiner considers “past parking events” to be “what the parked vehicles can be compared to” and describes a scenario in which a vehicle is observed at a parking meter with one hour remaining (which Examiner inaccurately equates to a one-hour parking permit) and is again observed an hour later when the meter has expired. However, Marchasin does not describe a system for parking meter-based enforcement. Rather, Marchasin describes the disclosed “PermitView” system as a solution to the problems arising in traditional metered parking (see, e.g., Marchasin at paragraph 4-6).” 


(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the tag data disclosed by Marchasin is not the same as the past parking events. Appellant further argues report generator and Permit View system are not entity and that they are separate. Further Appellant argues that the Examiner’s Rationale for combining Marchasin and Kielland does not support the legal conclusion of obviousness or is incorrect. Appellant also argues that Kielland does not show a second vehicle identifier different from the first vehicle identifier. As recited in the response above, Marchasin discloses a PermitView System that is a computer-based system that contains a User Interface, a Report Generator, a Privilege Module and a Permit Database. Further this computer based system can be considered a server (see at least Marchasin, para. [0050]). Marchasin further discloses a reader that is able to scan a vehicle that is parked and check for violations. The reader scans the vehicle through scanning an RFID tag number and further captures the parked vehicle data or current parking data. The scan is sent to the PermitView System and retrieves data from the Privilege Module which retrieves the tag data. The tag data includes authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). This indicates that the report generator and Permit View system are conflated and are one entity. Kielland was introduced to disclose a parking enforcement device that is able to receive vehicle identifiers similar to Marchasin (see at least Kielland, col. 7 lines 1-25). Further Kielland shows it detects a vehicle identifier, that is separate from the vehicle identifier in Marchasin, thus showing the idea of a second vehicle identifier different from the first vehicle identifier. In regards to the Prima Facie case of obviousness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teaches of the references would have suggested to those of ordinary skill in the art. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Appellant also argues that the claims were not interpreted in light of the claims. While the specification was used in interpreting the claims, the Examiner must interpret the claims under broadest reasonable interpretation and not import information from the specification into the claim and limit oneself. Lastly the Examiner gave a mere example of the parking meter with parking meter information of when the permit expires merely as an example to bridge the gap between the Appellants claims and Examiners interpretation. The parking meter having a time limit can be considered as having a time defined permit to park, which Marchasin does indicate showing expiration times and days of permits. The tag data being accessed to receive the past data of the vehicle being compared to the current data of the vehicle that is parked for a violation fulfills that role for searching for a violation between a comparison of past data and current data. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claim 1 as being unpatentable under 35 U.S.C 103 over Marchasin in view of Kielland is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1 under 35 U.S.C 103 should be sustained.

Regarding Fourth Issue (Claims 2-5, 7, 9-18, 20, and 22-30) 

Appellants provide no separate arguments as to why claims 2-5, 7, 9-18, 20, and 22-30 are allowable over the prior art of record and it has been established that independent claim 1 was properly rejected as being unpatentable under 35 U.S.C 103, it is respectfully requested that the Board affirm the rejection of dependent claims 2-5, 7, 9-18, 20, and 22-30.
	For the above reasons, it is believed that the rejections of claim 2-5, 7, 9-18, 20, and 22-30 under 35 U.S.C 103 should be sustained. 

Regarding Fifth Issue (Claims 1-5, 7, 9-18, 20, and 22-30 Under 35 U.S.C 101 should be reversed)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claims 1-5, 7, 9-18, 20, and 22-30 under  35 U.S.C 101, as the Appellant argues on page 37 of Brief, “The claims do not recite a Judicial Exception under Step 2A, Prong one.” Appellant further states “However, as discussed below, the Examiner’s breakdown of claim 1 into a set of overly generalized, overly abstracted mental steps is not based on a proper claim interpretation, as none of the claim terms have been explicitly interpreted and the specification has not been considered.” Further the Appellant argues on page 40 of the Brief , “A proper claim interpretation, even under broadest reasonable interpretation standard, requires consideration of the claim as a whole and requires consideration of the specification.” Appellant further argues on page 41 of the Brief, “The Examiner has failed to show that the elements of the independent claim 1, when properly interpreted in light of the specification are able to practically performed in the human mind.” Appellant further argues “As is apparent from the table above, the Examiner provides only an overly generalized overly abstracted characterization of the claim elements-none of the claim terms have been explicitly interpreted and there is no discussion of, or citations to, the specification in this analysis.” Appellant further states on page 42 of the Brief, “The elements of claim 1, when properly interpreted in light of the Specification are not, in fact, able to practically performed in the human mind.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the 35 U.S.C. 101 should be reversed in view of the claims not reciting a Judicial Exception and that the claims were not interpreted in light of the specification and that the claims are not able to practically performed in the human mind. Examiner respectfully disagrees. Under broadest reasonable interpretation of the claims, the application recites a mental process which is a Judicial Exception. The claims as a whole were interpreted and concluded to recite a mental process that is actually able to be performed in the human mind. As a whole the claims recite a method for parking enforcement that is able to generate a first parking event for a vehicle. Then retrieve a subset of past data regarding the nearby vehicle to see if the current data and the subset of past data match. If the data matches and based on the comparison of the current data and the past data the patrol officer determines a violation and outputs a parking ticket. The hardware regarding the wireless interface, remote parking enforcement server, data interface, a processor and memory are all additional elements that are used to initiate instructions of receiving data and sending data. Any person is able to sit on at a parking structure and determine a vehicle first parking at a parking spot and using their permit to enter the structure and park. The person then takes note of the vehicle and license plate and other data such as make, model and color and the time and location of this parking event. Then the user can come back after a set time and take new data of a parked vehicle at a second parking spot. The user then checks the previous log of data and compare if they are registered under same name based on just a license plate and conclude the parked vehicle has committed a violation. The user then generates a violation and issues the violation to the vehicle in question. The Examiner has interpreted the claims in light of the specification and further showed a mental process being performed in the mind. The hardware in the claims was concluded to be additional elements considering the mental process did not require any of the hardware to carry out the mental process. The hardware consists of processors, computers and image sensors to carry out instructions initiated by the person to reach the same conclusion. Since the final Office action clearly rejects the claim limitations under 35 U.S.C. 101, the Board should reject Appellant’s argument.
Since it has been established that the rejection of claims 1-5, 7, 9-18, 20, and 22-30 as being rejected under 35 U.S.C 101 is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-5, 7, 9-18, 20, and 22-30 under 35 U.S.C 101 should be sustained.

Regarding Sixth Issue (Claims 1-5, 7, 9-18, 20, and 22-30 Under 35 U.S.C 101 should be reversed)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claims 1-5, 7, 9-18, 20, and 22-30 under  35 U.S.C 101, as the Appellant argues on page 44 of the Brief, “The claims as a whole integrate the alleged Judicial Exceptions into a practical application, Under Step 2A, Prong Two.” Appellant further states “The claims, considered in light of the specification focus on a specific improvement in relevant technology.” Further the Appellant argues on page 49 of the Brief , “In view of the above, it is deemed that independent claim 1, when properly considered as a whole and interpreted “in light of the specification as it would be interpreted by one of ordinary skill in the art,” integrates the alleged judicial exception(s) into a practical application, and, therefore, claim 1 is not directed to a judicial exception. It follow, then that claims 2-5, 7, 9-18, 20, and 22-30, which include the features of independent claim 1 along with additional features, also integrate the alleged judicial exception into a practical applications, and therefore, claims 2-5, 7, 9-18, 20, and 22-30 are not directed to a judicial exception.” Appellant further states on page 49 of the Brief, “Recent Board decisions in the examiners art unit involving rejections under 35 U.S.C. 101 have focused on whether the claims integrate a judicial exception into a practical application by providing a specific improvement in relevant technology.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the 35 U.S.C. 101 should be reversed in view of the claims as a whole integrate the alleged Judicial Exception into a practical application and that the claims in light of the specification focuses on a specific improvement in relevant technology. Examiner respectfully disagrees. As previously recited in the previous office action, per the MPEP 2106.05(f) Mere Instructions to Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the parking hardware including the processors, parking acquisition hardware, server and memory, are applying instructions in order to reach the end result of detecting a parking violation. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). Examiner has interpreted claims in light of the specification and found that all the hardware are additional elements with introduced to perform mere instructions. Appellant further states and includes recent board decisions with other cases, however Appellant does not include any further arguments as to how these cases are related to the application at hand. Further, the facts of the cases with the recent board decision are different from the application at hand. Since the final Office action clearly rejects the claim limitations under 35 U.S.C. 101, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claims 1-5, 7, 9-18, 20, and 22-30 as being rejected under 35 U.S.C 101 is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-5, 7, 9-18, 20, and 22-30 under 35 U.S.C 101 should be sustained.

Regarding Seventh Issue (Claims 1-5, 7, 9-18, 20, and 22-30 Under 35 U.S.C 101 should be reversed)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claims 1-5, 7, 9-18, 20, and 22-30 under  35 U.S.C 101, as the Appellant argues on page 54 of the Brief, “The Examiner’s Contention that the Claims do not Integrate the Alleged Judicial Exception Into a Practical Application Based on a Flawed Analysis of the Claims.” Appellant further states “The Final Office Action is silent regarding any interaction among the alleged judicial exception and what the Examiner identifies as being the additional elements, i.e., “a wireless interface; a data interface; a processor’ a parking enforcement server’ a mobile parking enforcement device’ a parking data acquisition hardware.” Therefore, the Examiner has failed to address the interactions by which, as discussed above, parking events are generated based on parking data from parking data acquisition hardware (e.g., cameras and GPS) for vehicles in the vicinity and extraneous parking data is received from other parking enforcement devices as subsets of past parking events and store in local, quickly-accessible storage along with the locally-generated parking events.” Appellant further argues on page 55 of the Brief, “Second, as discussed above in the context of Step 2A, Prong One, the Examiner has failed to interpret the claim “in light of the specification as it would be interpreted by one of ordinary skill in the art.” None of the claim terms have been explicitly interpreted and there is no discussion of, or citations to, the specification in the Examiner’s analysis.” Appellant further argues on Page 55 of the Brief, “However, the Examiner has failed to provide any basis for his conclusion that components recited in claim 1 are generic. For example, the Examiner has failed to explain why the parking data acquisition hardware would be considered generic, even though the specification refers to the AutoVuTM automatic license plate recognition (ALPR) system, including SharpX cameras, provided by the Appellant- which is not a generic computer-and further describes in detail example implementations of the parking data acquisition hardware, which can include: license plate and context cameras 115, a tire camera 120, and associated adapter 176, a GPS unit 125, and a trunk unit.” Appellant also argues on Page 53 of the Brief, “The Examiner has failed to explain why the combination of the recited elements would be a generic computer, as opposed to a particular machine.” Lastly Appellant argues on page 58 of the Brief “The claims recite additional elements that amount to significantly more than the alleged Judicial Exceptions under Step 2B.” 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the 35 U.S.C. 101 should be reversed in view of the Examiners contention that the claims as a whole do not integrate the Judicial Exception into a practical application and that the claims were not interpreted in light of the specification and there are no further discussions of the components and how they are generic and lastly that they additional elements amount to significantly more. Examiner respectfully disagrees. As previously recited above, per the MPEP 2106.05(f) Mere Instructions to Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the parking hardware including the processors, parking acquisition hardware, server and memory, are applying instructions in order to reach the end result of detecting a parking violation. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). The judicial exception of a mental process is to perform the idea in the human mind, which was already stated that the abstract idea of generating a parking violation was able to be done without any hardware. The user (any person) is able to sit at a parking structure and take data of a first vehicle that parks there. The data can include the license plate, make, model, and time paid for on the meter and then wait the allotted time. After the allotted time, the user can come back to the structure and check a second parking spot check if there is a vehicle there. Once taking the data, the user compares with previous data to check if any data matches and once finding a match, compares the name of the owner to check if there is a violation of permits to park in a structure. The abstract idea can be done with a pencil and a piece of paper, which shows that the hardware mentioned, “a wireless interface; a data interface; a processor’ a parking enforcement server’ a mobile parking enforcement device’ a parking data acquisition hardware” are considered additional elements that are generic computers to apply the Judicial Exception through instructions of processing, sending, and computing. Further, the claims were interpreted in light of the Specification which led to this conclusion of an mental process abstract idea. The parking data acquisition hardware consists of cameras and a GPS, which just indicates a time and location of the parked vehicle. The hardware is just used to apply the Judicial Exception through instructions. Further Per the MPEP 2106.05(g) recites examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere data gathering and further displaying the data which is similar to what the claim set describes. The claim set describes an interface to communicate with a server to receive past data and is displayed on the interface. Taking current data through the parking data acquisition hardware, and further storing the data in the memory. All this consists of “obtaining, updating, sending, receiving,” steps which shows insignificant extra-solution activity. The application appears to have a generic computers for mere data gathering with insignificant extra solution activity with the end result being a determination of a parking violation. Since the final Office action clearly rejects the claim limitations under 35 U.S.C. 101, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claims 1-5, 7, 9-18, 20, and 22-30 as being rejected under 35 U.S.C 101 is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-5, 7, 9-18, 20, and 22-30 under 35 U.S.C 101 should be sustained.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/MACEEH ANWARI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.